PER CURIAM.
Appellants, Benna M. and Lincoln C. Bledsoe, appeal a summary final judgment in favor of Jack Eckerd Corporation, in a slip and fall case that occurred near the entrance of an Eckerd’s drug store in Orlando. We agree with appellants that Jack Eckerd Corporation had a duty to patrons such as appellant, Benna M. Bledsoe, to maintain the ingress and egress to its store in a reasonably safe condition. See, e.g., Winn-Dixie Montgomery, Inc. v. Petterson, 291 So.2d 666 (Fla. 1st DCA 1974). We further agree that, given the current state of this record, Jack Eckerd Corporation has failed to conclusively show that there is an absence of any genuine issue of fact concerning whether it was negligent in the maintenance of the area of ingress and egress to its store.
REVERSED and REMANDED.
W. SHARP and GRIFFIN, JJ., and M. ORFINGER, Senior Judge, concur.